Citation Nr: 0826035	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee condition, 
diagnosed as osteoarthritis. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from June 
1955 to May 1965 and as a member of the Army Reserves 
activated for service in Southwest Asia from November 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit currently sought on 
appeal.


FINDING OF FACT

The veteran was diagnosed with osteoarthritis of the left 
knee in March 1992, within one year from the date of his 
separation from military service in May 1991. 


CONCLUSION OF LAW

Osteoarthritis of the left knee is presumed to have been 
incurred in or aggravated by the veteran's active duty 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2004, the agency of 
original jurisdiction (AOJ) provided notice to the veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection for his left knee condition; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide. 

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of this claim, those matters are not 
currently before the Board and the AOJ will have the 
opportunity to provide the required notice before its 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated and a 
medical opinion has been sought in conjunction with his 
claim.  The duty to assist has been fulfilled. 

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Specifically, in order to establish presumptive service 
connection, three requirements must be met.  The condition 
must (1) be a chronic disease as defined by 38 C.F.R. § 3.309 
and (2) manifest itself to a degree of 10 percent or more, 
(3) within the applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The veteran seeks service connection for a left knee 
arthritic condition, which he contends should be granted 
service connection on a presumptive basis.  The left knee 
condition was initially diagnosed as osteoarthritis by a 
private physician in November 1991, although concurrent x-
rays are not of record.  In March 1992, the veteran underwent 
VA examination in conjunction with an earlier claim for 
service connection of a right knee condition.  Although the 
left knee condition was not subject to a claim for VA 
benefits at that time, the veteran subjectively described 
limited motion in his left knee.  The VA examiner evaluated 
the left leg as part of the examination and found a full 
range of motion with no instability and no effusion.  The 
examiner noted pain upon palpation of the anterior attachment 
of the medial meniscus of the left knee.  X-ray examination 
of the left knee confirmed osteoarthritis.  See VA 
Compensation and pension consultation report, March 1992; 
Radiologic consultation reports, February and March 1992.  
Arthritis is one of the chronic diseases subject to 
presumptive service connection, as established by regulation.  
38 C.F.R. §3.309 (2007).  Thus, the first element requiring 
an applicable disease has been established.

The second element pertains to disability evaluation as 
determined by application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Referable to degenerative arthritis, the rating schedule 
establishes that in the absence of evidence showing 
limitation of motion in the involved joint, a 10 percent 
rating is warranted when x-ray evidence documents the 
involvement of two or more major joints.  38 C.F.R. § 4.71a 
(Diagnostic Code 5003).  There is no objective finding of 
limitation of motion in the veteran's left knee, but x-ray 
evidence does document osteoarthritis involving both right 
and left knee joints.  See Radiologic consultation reports, 
supra.  As such, based upon the involvement of these two 
major joints, the veteran's arthritis was manifest to a 
degree of 10 percent by March 1992.  See Radiologic 
consultation reports, February 1992 (right knee) and March 
1992 (left knee).   

The final element is that of the applicable presumptive 
period following the veteran's separation from service.  He 
was last separated from military service on May 30, 1991.  
See Form DD-214.  The applicable presumptive period for 
arthritis ends one year after separation from service, or in 
this case, May 30, 1992.  See 38 C.F.R. § 3.307(a)(3) (2007).  
Because the previously mentioned diagnoses and associated 
radiologic findings were established by March 1992, the 
condition is manifest to the applicable degree within the one 
year presumptive period following the veteran's separation 
from service.  

In sum, arthritis is a recognized chronic disease subject to 
presumptive service connection, and in this case manifested 
itself to a degree of 10 percent or more within one year from 
the veteran's separation from military service.  Thus, 
presumptive service connection for the veteran's left knee 
arthritic condition is warranted.

Because the veteran is hereby entitled to presumptive service 
connection for the left knee, the Board need not address the 
alternate theories of entitlement, to include direct service 
connection and service connection secondary to the previously 
service-connected right knee condition.  


ORDER

Entitlement to service connection for osteoarthritis of the 
left knee is granted. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


